UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4916
ALEX LEE LINEBERGER, a/k/a Paylo,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                             (CR-01-5)

                      Submitted: May 29, 2003

                       Decided: June 4, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jennifer W. Moore, THE MOORE LAW FIRM, Asheville, North
Carolina, for Appellant. Robert James Conrad, Jr., United States
Attorney, Gretchen C. F. Shappert, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. LINEBERGER
                              OPINION

PER CURIAM:

   Alex Lee Lineberger pled guilty to conspiracy to possess with
intent to distribute cocaine base, 21 U.S.C. § 846 (2000). The Govern-
ment filed an information pursuant to 21 U.S.C. § 851(a) (2000) seek-
ing to enhance Lineberger’s statutory maximum sentence based on
three prior felony drug convictions. At sentencing the district court
inquired into the validity of each conviction and Lineberger affirmed
each conviction. Lineberger was not informed that if he did not raise
a challenge to a prior conviction before his sentence was imposed,
any such challenge would be waived. 21 U.S.C. § 851(b) (2000).
Counsel for Lineberger has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), raising issues relating to ineffective
assistance of counsel and the district court’s failure to conduct the
colloquy required by § 851(b), but stating that there are no meritori-
ous issues for appeal. Lineberger was informed of his right to file a
pro se supplemental brief but has failed to do so. The Government
declined to file a brief.

   First, Lineberger asserts trial counsel was ineffective without offer-
ing specific grounds. Claims of ineffective assistance of counsel are
not cognizable on direct appeal unless counsel’s ineffectiveness
plainly appears on the face of the record. United States v. DeFusco,
949 F.2d 114, 120-21 (4th Cir. 1991). We have reviewed the record
for error and have found no clear ineffective assistance by Lineber-
ger’s counsel.

   Second, Lineberger contends the district court erred by its failure
to inform him that his failure to challenge the convictions relied on
to enhance his sentence under § 851(a) waived further review of those
convictions. The district court erred by its failure to completely com-
ply with § 851(b), and the error was plain. See United States v. Ellis,
No. 01-4583, slip opinion at 7 (4th Cir. April 25, 2003) (published).
However, because Lineberger affirmed those prior convictions, such
error did not affect Lineberger’s substantial rights. Id. at 6-8.

  We have reviewed the record in accordance with the requirements
of Anders and find no meritorious issues for appeal. We therefore
                     UNITED STATES v. LINEBERGER                       3
affirm Lineberger’s conviction and sentence. This court requires that
counsel inform her client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED